Citation Nr: 0110783	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  97-33 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malignant melanoma 
of the left shoulder due to Agent Orange exposure.   

2.  Entitlement to service connection for basal cell 
carcinoma of the face on either a direct basis or as due to 
Agent Orange exposure.  

3.  Entitlement to service connection for skin rash, to 
include acne of the back and shoulders, on either a direct 
basis or as due to Agent Orange exposure.  

4.  Entitlement to service connection for an abdominal 
disorder, to include diverticulitis.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.  

7.  Entitlement to service connection for residuals of a 
right nephrectomy.  

8.  Entitlement to service connection for cyst of the liver 
and gallbladder.  

9.  Entitlement to service connection for tingling of the 
lower extremities.  

10.  Entitlement to service connection for a disorder of the 
left eyelid with associated loss of vision.  

11.  Entitlement to service connection for residuals of 
stress fractures of the left tibia and ribs.  

12.  Entitlement to service connection for chest pain.  

13.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
November 1957, and from February 1960 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in July 1997.  It was previously before the Board 
in August 1999 and April 2000, and was remanded on both 
occasions.  A hearing was conducted by the undersigned in 
April 1999.  

The Board notes that in the Notice of Disagreement submitted 
in October 1997 the veteran asserted that his daughter has or 
had cancer that he attributed to his exposure to Agent 
Orange.  The RO has not addressed that assertion, and it is 
referred to the RO for appropriate action.  


REMAND

The veteran has the following service-connected disabilities:  
osteoarthritis of both knees, both ankles, left shoulder, 
both hips, both elbows, lumbar spine, cervical spine, and 
spermatocele, and has been found to be entitled to total 
disability compensation based on individual unemployability. 

The claims folder includes a document from Dr. Faulkner at 
MacDill Air Force Base in which he states that it was his 
belief there was a connection with the veteran's multiple 
medical and psychological conditions and his exposure to 
Agent Orange in Vietnam.  The RO asked for additional 
information regarding that opinion from Dr. Faulkner.  In 
response copies of medical records received from that 
facility but no direct response from Dr. Faulkner.

The Board also notes that in the decision on appeal, service 
connection was denied for an abdominal disorder, headaches, a 
psychiatric disability, residuals of a nephrectomy, cysts of 
the liver and gallbladder, tingling in the lower extremities, 
a left eyelid disability associated with a loss of vision, 
residuals of stress fractures of the ribs, chest pain and 
tinnitus after the RO concluded those claims were not well 
grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the service medical records show that the veteran 
was seen June 1968 for swelling of the upper left eyelid and 
previously for a skin rash and a fungus infection.  He was 
seen at the dispensary in December 1965 for low back 
complaints.  A history of nephritis was records.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information form in 
order to obtain copies of the medical 
records pertaining to treatment for 
nephritis which was referenced in December 
1965.

2.  It is requested that the RO contact 
Dr. Faulkner directly at MacDill Air Force 
Base Hospital and request that he identify 
the disabilities he believes are related 
to Agent Orange exposure and the rationale 
on which his opinion is based.  He should 
be furnished a copy of the VA Form 21-4142 
which contains his statement.  

2.  The RO should obtain copies of current 
treatment records from MacDill Air Force 
Base, and from the VA medical facility in 
Tampa, Florida.  The RO should also 
attempt to obtain a copy of the Agent 
Orange examination referred to in the 
letter dated September 14, 1984, from the 
VA medical center in Wilkes-Barre, 
Pennsylvania.  

3.  A VA examination should be conducted a 
specialist in skin disorders in order to 
identify the nature, etiology and severity 
of the malignant melanoma of the left 
shoulder, basal cell carcinoma of the 
face, and multiple skin lesions.  The 
claims folder and a copy of this Remand 
must be made available to the examiner(s) 
prior to examining the veteran.  All tests 
deemed necessary should be performed.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
skin disorder, to include the carcinomas, 
are related to service, to include 
exposure to Agent Orange.  The examiner's 
attention is directed to the statement 
from Dr. Faulkner (VA Form 21-4142) 
apparently received in February 2001.  A 
complete rationale for any opinion 
expressed should be included in the 
report. 

4.  A VA examination should be conducted 
in order to determine the nature, 
severity, and etiology of any disability 
involving the left eye.  All testing 
deemed necessary should be performed.  The 
claims folder and a copy of this remand 
must be furnished to the examiner in 
conjunction with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any left eye disability 
diagnosed, is related to the service, to 
include the swelling of the left eyelid in 
June 1968 or exposure to Agent Orange.  
The examiner's attention is directed to 
the statement from Dr. Faulkner (VA Form 
21-4142) apparently received in February 
2001.  A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the nature, severity and etiology of any 
psychiatric illness.  The claims folder 
and a copy of this Remand are to be 
furnished to the examiner in conjunction 
with the examination.  All testing deemed 
necessary should be performed. Following 
the examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any psychiatric illness 
diagnosed is related to inservice 
exposure to Agent Orange.  The examiner's 
attention is directed to the statement 
from Dr. Faulkner (VA Form 21-4142) 
apparently received in February 2001.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate this claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


